Case 1:15-cv-08725-GBD-RWL Document 227 Filed 04/22/19 Page 1 of 4

Weil, Gotshal & Manges LLP

BY ECF AND HAND DELIVERY 767 Fifth Avenue
NeW York, NY10153-0119

+1 212 310 8000 tel
+1212 310 8007 faX

John A. Neuwirth
_ +1 212 310 8297
Aprll 22, 2019 john.neuwirth@Wei|.com

Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

NeW Yorl<, New York 10007

Re: UMB Bank, N.A. as Trustee v. San0fl, 15 Civ_ 8725 (S_D_N_Y_) (GBD) (RWL)
Dear Magistrate Judge Lehrburger:

This firm represents Sanofi in the above-referenced action. Sanofi respectfully requests leave of Court
to obtain deposition testimony from non-party CVR holders Stonehill Master Fund Limited and
Stonehill lnstitutional Partners, L.P. (together, “Stonehill”) and Michael Stern of Stonehill.

In a November 22, 2017 Memorandum and Order, Your Honor stated that “[s]hould there come a time
later in the case When Sanofi believes there are new and valid reasons to subpoena any or all of the CVR
Holders, Sanofi may apply to the Court for leave to do so.” (ECF No. 160 at 4.) ln an October 22, 2018
Order, Your Honor granted leave for Sanofi to serve two (identical) document subpoenas on Stonehill,
finding that “the discovery sought does not pose a substantial burden” and that “the requested discovery
[is] proportional to the needs of the case.” (ECF No. 220 at 1-2.) On October 23, 2018, Sanofi
promptly served the subpoenas on Stonehill and informed Stonehill’s counsel that it may seek to obtain
deposition testimony after reviewing Stonehill’s production_ (See Ex_ 1_)

   
 
 

Sanofi accordingly requests leave to serve two
(identical) Fed. R. Civ. P. 30(b)(6) subpoenas on Stonehill and an individual subpoena on Mr. Stern for
deposition testimony concerning the matters listed in Sanofi’s document subpoenas: (i) the CVR
Agreement, Sanofi’s obligations thereunder, and the claims asserted in the litigation; (ii) Stonehill’s
valuation of the CVRs and its decision(s) to invest in the CVRs; and (iii) Stonehill’s trading in the CVRs
from July 2015 to the present. (See Proposed Subpoenas (Exs. 2, 3, 4).) lt may Well be that Mr. Stern is
Stonehill’s Fed. R. Civ. P. 30(b)(6) designee, in Which case a single deposition may be all that is needed.

“The deposition-discovery regime set out by the Federal Rules of Civil Procedure is an extremely
permissive one to Which courts have long accorded a broad and liberal treatment to effectuate their
purpose that civil trials in the federal courts [need not] be carried on in the dark_” In rex Subpoena

WE|L:\97007730\1\71937.0101

Case 1:15-cv-08725-GBD-RWL Document 227 Filed 04/22/19 Page 2 of 4

Magistrate Judge Lehrburger
April 22, 2019
Page 2

Issued 10 Dennl`s Frl`edman, 350 F_3d 65, 69 (2d Cir_ 2003)_ A non-party subpoena falls Within the
ambit of Fed. R. Civ. P. 26, Which “applies broadly, permitting parties to ‘obtain discovery regarding
any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs of
the case_”’ Mall`bu Medl`a, LLC v. Doe, 2016 WL 5478433, at *4 (S_D_N_Y_ Sept_ 29, 2016)_

Deposition testimon from Stonehill and Mr. Stern Would certainl be “relevant” to the merits of this

   

   

 

WE|L:\97007730\1\71937.0101

Case 1:15-cv-08725-GBD-RWL Document 227 Filed 04/22/19 Page 3 of 4

Magistrate Judge Lehrburger
April 22, 2019
Page 3

 
 
 
 

Meanwhile, Stonehill still trades in the CVRs, having acquired
nearly 5 _5 million additional CVRs during the quarter ended December 31, 2018. (Ex. 19.) The Court
has already observed that the value of Stonehill’s CVRs “could be significantly affected by the outcome
of this action” (ECF No. 220 at 2), a fact that is all the more true today given Stonehill’s recent trades.

Deposition testimony from Stonehill and Mr. Stern concerning the merits and facts of this case is thus
relevant under Rule 26_ See, e.g., In re Namenda Dl`rect Purchaser Antl`trust Ll`tl`g., 2017 WL 3822883,
at *9 (S_D_N_Y_ Aug_ 30, 2017) (compelling non-party deposition where documents produced “do not
appear to ‘tell the entire story”’ of relevant matters); A & R Body Specl`ally & Colll`sl`on Works, Inc. v.
Progressl`ve Cas. Ins. Co., 2013 WL 6044343, at *2 (D_ Conn_ Nov_ 14, 2013) (finding deposition
testimony from non-party “highly relevant” “as demonstrated by the documents roduced” b non-
art . As set forth above Stonehill’s document roduction indicates

.1 Sanofi is thus entitled to further explore
Stonehill’s involvement at a deposition_ See Polanco v. NCO Porg‘oll`o Mgmt., Inc., 2013 WL 3733391,
at *2 (S_D_N_Y_ July 15, 2013) (denying motion to quash deposition of non-party who had “knowledge
of many of the facts relevant to Plaintiff’ s claims in this case” where non-party “failed to demonstrate
that a single, limited deposition would impose an undue burden”); Werthel`m Schroder & C0. Inc. v.
Avon Prod., Inc., 1995 WL 6259, at *6 (S_D_N_Y_ Jan_ 9, 1995) (“The outcome of litigation should not
hinge on the fortuity that relevant information is possessed by a nonlitigant rather than by a party.”).
Deposition discovery has been one-sided: Plaintiff has taken 20 Sanofi depositions, while Sanofi has
taken one deposition of Plaintiff The potential burden on Stonehill and Mr. Stern would be minimal_

These are compelling circumstances, and “good cause” exists for Sanofi to obtain the requested
deposition testimony after the so-ordered deadline for fact discovery_ (ECF No_ 215 ; see also Exp.-Imp.
Bank ofU.S. v. Asl`a Pulp & Paper Co., 233 F_R_D_ 338, 342 (S_D_N.Y. 2005) (good cause where party
“demonstrat[ed] that it could not reasonably meet its deadline despite diligent efforts”).) Sanofi sought
leave to serve document subpoenas on Stonehill less than a week after Plaintiff’ s Fed_ R_ Civ_ P_
30(b)(6) deposition, and served those subpoenas the day after the Court granted leave. lt would have
been premature for Sanofi to have sought leave to serve deposition subpoenas before assessing whether
Stonehill’s production justified such a request. Stonehill began its rolling production on December 14,
2018, and it produced 771 documents through April 2, 2019 (with over 5,000 of the 7,750 total pages
being produced on April 2), along with six privilege logs containing 660 entries.2 ln short, now that
Stonehill’s document production appears to be complete, Sanofi seeks tailored deposition testimony.
“[A] third party with a substantial interest in the litigation” - and no CVR holder has a more “substantial
interest” than Stonehill - “cannot be allowed to frustrate the rules of discovery to the disadvantage of a
party_” Bank ofNew York v. Merl`dl`en IAOBank Tanzanl`a Ltd, 171 F_R_D_ 135, 148 (S_D_N_Y_ 1997)_

 

 
   

Sanofi has taken issue with a number of Stonehill’s privilege log entries and is seeking to resolve those issues without Court
intervention at this time.

WE|L:\97007730\1\71937.0101

Case 1:15-cv-08725-GBD-RWL Document 227 Filed 04/22/19 Page 4 of 4

Magistrate Judge Lehrburger
April 22, 2019
Page 4

Accordingly, Sanofi respectfully seeks leave of Court to serve the deposition subpoenas submitted as
Exhibits 2, 3, and 4.

Resp ct ;lly sub \`

 
  

    
  

John A. Neuwirth

WElLZ\97007730\1\71937.0101

